Case 2:21-cv-00124-JPH-DLP Document 25 Filed 08/17/21 Page 1 of 3 PageID #: 133




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KENNETH KIPP,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:21-cv-00124-JPH-DLP
                                                      )
 WEXFORD OF INDIANA LLC, et al.                       )
                                                      )
                               Defendants.            )

       ORDER DENYING MOTION FOR ASSISTANCE RECRUITING COUNSEL

        Kenneth Kipp has filed a motion for assistance recruiting counsel. Litigants in federal civil

 cases do not have a constitutional or statutory right to court-appointed counsel. Walker v. Price,

 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to

 "request" counsel. Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a practical

 matter, there are not enough lawyers willing and qualified to accept a pro bono assignment in every

 pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an

 attorney is a difficult decision: Almost everyone would benefit from having a lawyer, but there are

 too many indigent litigants and too few lawyers willing and able to volunteer for these cases.").

        "Two questions guide [this] court's discretionary decision whether to recruit counsel:

 (1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so, and (2) given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?" Walker, 900 F.3d at 938 (internal quotations omitted). These

 questions require an individualized assessment of the plaintiff, the claims, and the stage of

 litigation. The Seventh Circuit has specifically declined to find a presumptive right to counsel in

 some categories of cases. McCaa v Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018) (Hamilton, J.,

 concurring); Walker, 900 F.3d at 939.
                                                  1
Case 2:21-cv-00124-JPH-DLP Document 25 Filed 08/17/21 Page 2 of 3 PageID #: 134




         As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt, 503 F.3d 647, 653 (7th Cir. 2007); see also Thomas v. Anderson, 912 F.3d

 971, 978 (7th Cir. 2019) (because neither of the plaintiff's requests for counsel showed that he tried

 to obtain counsel on his own or that he was precluded from doing so, the judge's denial of these

 requests was not an abuse of discretion) (citing Pruitt, 503 F.3d at 654–55 (7th Cir. 2007) (en

 banc); Romanelli v. Suliene, 615 F.3d 847, 851–52 (7th Cir. 2010) (explaining that the denial of a

 motion to recruit counsel was justified by the district court's finding that the plaintiff had not tried

 to obtain counsel)).

         To decide the second question, the Court considers "'whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff's capacity as a layperson to coherently

 present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (quoting Pruitt, 503 F.3d at 655).

         To facilitate the process of evaluating requests for counsel, the Court has prepared a form

 motion for indigent litigants seeking the appointment of counsel. The form requests the

 information necessary for the Court to determine the merits of the motion and requires the litigant

 to acknowledge important conditions of the appointment of counsel.

         Mr. Kipp's motion for assistance recruiting counsel, dkt. [22], is denied without

 prejudice because      it   does   not   allege   that   he    has   attempted    to   find    counsel,

 provide enough information for a decision on the merits, or acknowledge the conditions of the

 appointment of counsel. The clerk is directed to send Mr. Kipp a motion for assistance recruiting

 counsel form, which he must use if he chooses to renew his motion.

 SO ORDERED.




                                                    2
Case 2:21-cv-00124-JPH-DLP Document 25 Filed 08/17/21 Page 3 of 3 PageID #: 135




Date: 8/17/2021




 Distribution:

 KENNETH KIPP
 110393
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com




                                       3
